DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below.
Claim 1 was previously rejected as being anticipated by U.S. Patent Application Publication Number 2009/0108298 A1 to Takagi and Applicant argues on pages 11 and 12 that the amended language to claim 1 generally claiming wherein a width of the 2DEG region between the first contact layer and the gate layer gradually increases from the gate layer to the first contact layer forming the drain overcomes Takagi which is persuasive as claim 1 specifically requires the first contact layer to form a drain and the second contact layer to form a source.  However, claim 21 recites a first contact layer and a second contact layer without claiming the function of the first contact layer or the second contact layer and therefore Takagi is relied upon as detailed below for anticipating the language of amended claim 21.

Specification
Applicant’s newly submitted title on 06/22/2022 is accepted.

Claim Objections
Claims 3 and 15 objected to because of the following informalities: 
Claim 3 line 2 “second contract layer” should be second contact layer.
Claim 15 line 14 “the first contract” should be the first contact.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “wherein the structure extends in” which is indefinite since it is unclear what the structure extends in into.  For purposes of examination, the language “extends in” is interpreted as generally extending into the upper surface of the device in order to interpreted the language under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2009/0108298 A1 to Takagi, “Takagi”.
Regarding claim 21, Takagi discloses a method for fabricating a semiconductor device (e.g. FIG. 11), comprising:
forming a first III-nitride layer (12, ¶ [0077]-[0079]);
forming a second III-nitride layer (18, ¶ [0077]-[0079]) in direct contact with the first III-nitride layer such that a 2DEG region (¶ [0011]) is created adjacent an interface of the first III-nitride layer and the second III-nitride layer;
forming a first contact layer (e.g. source “S” 20) and a second contact layer (drain “D” 22) over the second III-nitride layer;
forming a structure (portion of isolation 14, see regions with dashed lines in Examiner-annotated figure below) adjacent to an interface of the first III-nitride layer and the second III-nitride layer (e.g. extending into the pedestal in FIG. 5A), wherein the material of the structure (14) is different (i.e. forming an isolation region, ¶ [0077],[0078]) from a material of the first III-nitride layer or a material of the second III-nitride layer such that the structure is positioned adjacent to the 2DEG region between the gate layer (gate “G” 24, ¶ [0074]) and the first contact layer (source “S” 20) and shapes the 2DEG region such that a width of the 2DEG region (active region AA1) between the first contact layer (source “S” 20) and the gate layer (gate “G”) gradually increases between the gate layer (gate “G” 24) and the first contact layer (source “S” 20); and
forming a gate layer (gate “G” ¶ [0074]) between the first contact layer (source “S” 20) and the second contact layer (drain “D” 22) from a top view perspective.



    PNG
    media_image1.png
    460
    405
    media_image1.png
    Greyscale

Claims 1,4,5,8-10,12,13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2021/0167202 A1 to Lu et al., “Lu”.
Regarding claim 1, Lu discloses a semiconductor device (e.g. 3B,3C as applied to FIG. 2C), comprising:
a first III-nitride layer (channel layer 40, ¶ [0039]);
a second III-nitride layer (barrier 50b, ¶ [0040],[0041]) in direct contact with the first III-nitride layer;
a 2DEG region (41, ¶ [0039],[0041],[0042]) formed adjacent to an interface between the first III-nitride layer and the second III-nitride layer:
a first contact layer (120) forming a drain (¶ [0033]) and a second contact layer (100) forming a source disposed over the second III-nitride layer;
a structure (electron density reduction (EDR) regions 150, formed as trenches 200 or implanted regions 210, ¶ [0034]-[0036]) adjacent to an interface of the first III-nitride layer and the second III-nitride
layer, wherein a material of the structure is different from a material of the first III-nitride layer
or a material of the second III-nitride layer such that a non-active region (e.g. reduced density) is formed by the structure; and
a gate layer (110) disposed between the first contact layer (120) and the second contact layer (100);
wherein the structure (150) is positioned adjacent to the 2DEG region (41) between the gate layer (110) and the first contact layer (120) and shapes the 2DEG region such that a width of the 2DEG region between the first contact layer (120) and the gate layer gradually increases from the gate layer (110) to the first contact layer (120) forming the drain (see Examiner-annotated figure below):

    PNG
    media_image2.png
    334
    349
    media_image2.png
    Greyscale

Regarding claim 4 insofar as definite, Lu discloses the semiconductor device according to claim 1, and Lu further discloses wherein the structure (150) extends in[to the top surface] (as pictured).

Regarding claim 5, Lu discloses the semiconductor device according to claim 1, and Lu further discloses wherein the structure (150) has a width along a first direction within a cell of the semiconductor device, and the width of the structure (150) is smaller (as pictured) than a width of the gate layer (110) along the first direction (same direction as arrows in Examiner-annotated figure below):

    PNG
    media_image3.png
    334
    349
    media_image3.png
    Greyscale

Regarding claim 8, Lu discloses the semiconductor device according to claim 1, and Lu further discloses a second structure (i.e. another of EDR regions 150) positioned in the 2DEG region (41) between the gate layer (110) and the first contact layer (120) and shaping the 2DEG.

Regarding claim 9, Lu discloses the semiconductor device according to claim 1, and Lu further discloses wherein the 2DEG layer (41) comprises a first portion directly contacting the structure (e.g. as shown in FIG. 3C either between trenches 210 or between the gate 110 and EDR 150), the first portion has a width along a first direction (see Examiner-annotated FIG. 2C below), and the width of the first portion of the 2DEG layer is smaller than a width of the gate layer (110) along the first direction.

    PNG
    media_image4.png
    334
    349
    media_image4.png
    Greyscale

Regarding claim 10, Lu discloses the semiconductor device according to claim 9, and Lu further discloses wherein the structure (150) has a width (see Examiner-annotated figure below) along the first direction within a cell of the semiconductor device, and the width of the structure is smaller than the width of the first portion of the 2DEG layer.

    PNG
    media_image5.png
    334
    349
    media_image5.png
    Greyscale

Regarding claim 12, Lu discloses the semiconductor device according to claim 9, and Lu further discloses wherein the 2DEG layer (41) further comprises a second portion (see Examiner-annotated figure below) connected to the first portion, the second portion has a width along the first direction, and the width of the second portion is substantially equal to the width of the gate layer (110).

    PNG
    media_image6.png
    334
    349
    media_image6.png
    Greyscale

Regarding claim 13, Lu discloses the semiconductor device according to claim 12, wherein the second
portion of the 2DEG layer is under (i.e. extends under) the first contact layer (120, wherein the entire region of the 2DEG to the right of EDR regions 150 extends to under the drain 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2021/0167202 A1 to Lu et al., “Lu”.
Regarding claim 11, although Lu anticipates the semiconductor device according to claim 10, Lu fails to teach in sufficient detail for anticipation wherein a ratio of the width of the first portion of the 2DEG layer to the width of the structure is about 2 to about 20.
	However, Lu teaches optimizing the width of the 2DEG region (e.g. FIG. 1A width Wb, ¶ [0034],[0047],[0048]) to the width of the structure (Wa) over a wide range of Wb/(Wa+Wb) between 5% to 95% (¶ [0049]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lu with the ratios within the claimed ranges as suggested by the ranges of Lu since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the ratio determines the overall average free electron density from the gate toward the drain (Lu ¶ [0047]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2021/0167202 A1 to Lu et al., “Lu”, in view of U.S. Patent Application Publication Number 2008/0296621 A1 to Bridget et al., “Bridger”.
Regarding claim 7, Lu discloses the semiconductor device according to claim 1, and Lu further discloses wherein the structure comprises a doped nitride semiconductor material with a dopant (species that reduces free electrons, Abstract).
	Lu fails to clearly state wherein the dopant comprises He+, N+, O+, Fe+, Ar+, Kr+, or combination thereof.
Bridger teaches wherein a dopant includes iron (Fe+, ¶ [0026]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lu using iron (Fe+) as the 2DEG interrupting or free electron reduction species as taught by Bridger in order to effectively and adjust the amount of disruption the 2DEG (Bridger ¶ [0005],[0022],[0026],[0027]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2021/0167202 A1 to Lu et al., “Lu”, in view of U.S. Patent Application Publication Number 2013/0151638 A1 to Yao et al., “Yao”.
Regarding claim 14, although Lu anticipates the semiconductor device according to claim 1, Lu fails to clearly teach a field plate disposed between the first contact layer and the gate layer from a top view perspective, wherein the structure is under the field plate.
	Yao teaches a field plate (Fig. 1D field plate 123, ¶ [0024]) disposed between a first contact layer (drain 113) and a gate layer (117) from a top view perspective (e.g. applying Fig. 1D to Fig. 2A), wherein a structure (109) is under the field plate.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lu with a field plate as taught by Yao in order to desirably reduce the maximum surface electric field at the gate edge (Yao ¶ [0024]).

Claims 22,23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0108298 A1 to Takagi, “Takagi”, in view of U.S. Patent Application Publication Number 2008/0296621 A1 to Bridget et al., “Bridger”.
Regarding claim 22, although Takagi discloses the method according to claim 21, Takagi fails to clearly teach wherein forming the structure comprises performing an implantation process on a portion of the second III-nitride layer to form the structure.
	Bridger teaches performing an implantation process (¶ [0026]) on a portion of a second III-nitride layer (i.e. through layer 40) to form a structure (32, ¶ [0025],[0026]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takagi by forming implanted regions as taught by Bridger in order to be able to precisely position and tune the degree of 2DEG interruption and/or effective isolation (Bridger ¶ [0026]-[0028]).

Regarding claim 23, although Takagi discloses the method according to claim 21, Takagi fails to clearly teach wherein forming the structure further comprises performing the implantation process on a portion of the first III-nitride layer and a portion of the second III-nitride layer to form the structure.
	Bridger teaches performing an implantation process (¶ [0026]) on a portion of a first III-nitride layer and a portion of a second III-nitride layer (i.e. through layers 40 and upper surface of 38 to form 32) to form a structure (32).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takagi by forming implanted regions as taught by Bridger in order to be able to precisely position and tune the degree of 2DEG interruption and/or effective isolation (Bridger ¶ [0026]-[0028]).

Claims 24,25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0108298 A1 to Takagi, “Takagi”, in view of U.S. Patent Publication Number 2013/0161638 A1 to Yao et al., “Yao”.
Regarding claim 24, although Takagai discloses the method according to claim 21, Takagi fails to clearly teach wherein forming the structure comprises:
removing a portion of the second III-nitride layer to form a recess in the second III-nitride
layer; and
forming a doped group III-V layer, an n-type polysilicon layer, a dielectric material, or a
combination thereof in the recess, so as to form the structure.
	Yao teaches a method including:
	removing (e.g. Fig. 3 step 307, Fig. 5A opening 503) a portion of a second III-nitride layer (e.g. 511) to form a recess (e.g. Fig. 5A recess 503, ¶ [0033]-[0035]) in the second III-nitride layer; and
	forming (e.g. Fig. 3 step 309, ¶ [0035]) a dielectric material in the recess so as to form the structure.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takagi with the steps as taught by Yao in order to form effective restricted carrier regions with high breakdown voltages (Yao ¶ [0015]).

Regarding claim 25, although Takagai discloses the method according to claim 21, Takagi fails to clearly teach wherein forming the structure comprises:
removing a portion of the first III-nitride layer and a portion of the second II-nitride layer
to form a recess in the first III-nitride layer and the second III-nitride layer; and
forming a doped group III-V layer, an n-type polysilicon layer, a dielectric material, or a
combination thereof in the recess, so as to form the structure.
	Yao teaches (e.g. Fig. 3 step 307, Fig. 5A opening 503) a portion of the first III-nitride layer and a portion of a second III-nitride layer (as pictured, ¶ [0034]) to form a recess in the first III-nitride layer and the second III-nitride layer; and 
	forming (e.g. Fig. 3 step 309, ¶ [0035]) a dielectric material in the recess, so as to form the structure.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takagi with the steps as taught by Yao in order to form effective restricted carrier regions with high breakdown voltages (Yao ¶ [0015]).

Allowable Subject Matter
Claims 15,18-20 allowed.
Claims 2,3,6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although prior art e.g. Lu and Takagi teach HEMT devices as discussed above, prior art fails to reasonably teach or suggest in sufficient detail one or more structures is positioned in contact with the 2DEG region between the gate layer and the first contact layer, shaping the 2DEG region such that a width of the 2DEG region between the first contact layer and the gate layer gradually increases from the gate layer towards a point between the gate layer and the first contact layer forming the drain in a first portion and then gradually decreases in a second portion towards the first contract forming the drain together with all of the limitations of claim 15 as claimed.  Claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 15.  Claims 2,3,6 are each indicated as allowable as prior art e.g. Lu fails to teach each of the specific limitations in combination with all of the limitations of claim 1 as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891